Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/06/2022 for application number 16/947,039. Claims 1-4, 7-14 and 17-20 have been amended. Claims 5-6 and 15-16 are cancelled. Claims 1-4, 7-14 and 17-20 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 4, 7, 10-11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190103954 A1; hereinafter “Lee”).

Regarding claim 1, Lee discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message for configuring a secondary cell (SCell), the RRC message including first information on an initial downlink bandwidth part (BWP) of the SCell,  second information on a dormant BWP among one or more downlink BWPs of the SCell, and third information on a first active BWP among the one or more downlink BWPs, wherein the first active BWP is to be activated by a BWP switching from the dormant BWP ([0089] for an SCell configured with one or more BWPs, a default BWP may be a dormant or zero BWP, e.g., a BWP with null attributes including zero bandwidth; [0093] each entry in the table has a combination of activated and deactivated BWPs… the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; [0042] the base station may indicate to the UE to activate, deactivate, or switch BWPs via L1 signaling (e.g., a DCI with grant) or a medium access control (MAC) control element (CE) transmitted over physical control shared data channel; [0078] If the base station 105 determines that a BWP that is not a zero BWP should be active, the indication to activate the secondary CC may include an indication to activate one or more BWPs, that are not a zero BWP. As such, the UE 115 may activate one or more BWPs (e.g., a zero BWP, a dormant BWP, a BWP that is not a zero BWP, etc.) of the secondary CCs based at least in part on the indication to activate the secondary CC; thus, the table of BWPs, configured via RRC signaling, contains first information (initial BWP), second information (dormant BWP), and third information (first active BWP) because all activated and deactivated BWPs are included in the table. Furthermore, switching from a dormant BWP to a non-zero BWP is indicated when the default BWP is a dormant BWP.); 
receiving, from the base station via a primary cell (PCell), downlink control information (DCI) indicating a BWP switching for the SCell, wherein the DCI includes a bitmap indicating  a downlink BWP to be activated for the SCell ([0089] To activate one or more SCells, the base station may transmit a DCI on an active BWP of a PCell; [0042] the base station may indicate to the UE to activate, deactivate, or switch BWPs via L1 signaling (e.g., a DCI with grant) or a medium access control (MAC) control element (CE) transmitted over physical control shared data channel; [0108] and Fig. 5: the DCI may include a bitmap that indicates which BWPs are activated and deactivated.); 
performing the BWP switching for the SCell from a current active downlink BWP to the downlink BWP indicated by the bitmap of the DCI based on the first information, the second information, and the third information ([0108] and Fig. 5: The UE 115-b may, at 535, identify the activated BWPs. In some cases, the activated BWPs may be determined based on an index provided in the DCI that indicates a table entry with an associated combination of activated and deactivated BWPs; the table of BWPs, configured via RRC signaling, contains first information (initial BWP), second information (dormant BWP), and third information (first active BWP).).
Lee further discloses starting or restarting a BWP inactivity timer associated with the switched downlink BWP ([0097] the activation of the other BWPs 310 may initiate a timer that corresponds to the BWP time period 335, and the other BWPs 310 may be automatically deactivated at the expiration 340 of the BWP time period 335.); and 
configuring or not configuring a default BWP ([0089] if an SCell is configured without any explicit configuration for one or more additional BWPs (i.e., no default BWP configured), there a still is at least one BWP (e.g., the zero BWP which is also the default BWP) that may be implicitly configured for the SCell. An SCell may start with a zero BWP indicated as active (i.e., dormant BWP may be the initial BWP), and the SCell with an active zero BWP is considered to be deactivated; [0091] In some cases where the default BWP is also a zero BWP, a timer expiration may cause switching of the active BWP to the zero BWP, thereby causing the respective SCell to be deactivated…The timer may expire due to, e.g., scheduling inactivity (indicating inactivity timer),).  
Although Lee does not explicitly disclose “in case that a default downlink BWP is configured for the SCell and the switched downlink BWP is not the default downlink BWP and the dormant BWP, starting or restarting a BWP inactivity timer associated with the switched downlink BWP”; and “in case that the default downlink BWP is not configured for the SCell and the switched downlink BWP is not the initial downlink BWP and the dormant BWP, starting or restarting the BWP inactivity timer associated with the switched downlink BWP”, these are simply design implementation choices that can be easily selected by a person of ordinary skill in the art based on the above teachings of “configuring a BWP inactivity timer” and “configuring or not configuring a default BWP” from Lee.

Regarding claim 4, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses wherein the performing the BWP switching for the SCell comprises: in case that the dormant BWP is indicated for the SCell by the bitmap, setting an active downlink BWP for the SCell to the dormant BWP, and in case that the first active BWP is indicated for the SCell by the bitmap and the current active BWP for the SCell is the dormant BWP, setting the active downlink BWP for the SCell to the first active BWP ([0081] In some cases, a first BWP may be active by default and a second BWP may be inactive by default, and the base station 105-a may activate the second BWP through transmitting a DCI to the UE 115-a that indicates the second BWP is to be activated, in which the DCI does not include a grant of resources for the second BWP; [0093] each entry in the table has a combination of activated and deactivated BWPs (= non-dormancy BWP)…In some cases, the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; [0104] and Fig. 5: the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap; [0108] and Fig. 5: The UE 115-b may, at 535, identify the activated BWPs; thus whichever BWP is indicated by the DCI, that is the BWP that UE switches to).  

Claims 7 and 10 is rejected following the same rationale as set forth in the rejection of claims 1 and 4, respectively. Claims 7 and 10 recite corresponding features to those in claims 1 and 4, respectively, from the perspective of a method for a base station.

Claims 11 and 14 are rejected on the same grounds set forth in the rejection of claims 1 and 4, respectively. Claims 11 and 14 recite similar features as in claims 1 and 4, respectively, from the perspective of an apparatus for a terminal. Lee further discloses an apparatus for a terminal in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claims 17 and 20 are rejected on the same grounds set forth in the rejection of claims 7 and 10, respectively. Claims 17 and 20 recite similar features as in claims 7 and 10, respectively, from the perspective of an apparatus for a base station. Lee further discloses an apparatus for a base station in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).

 Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPP R1-1907306 (Qualcomm Incorporated, 3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; hereinafter “NPL1”).

Regarding claim 2, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses receiving a DCI that includes information about a BWP to be activated, but does not include scheduling information ([0107] The base station 105-b may transmit DCI 530 to the UE 115-b. As discussed above, in some cases the DCI 530 may indicate that the one or more BWPs are to be activated, and does not include a grant (= scheduling information) for the one or more BWPs.).
But Lee does not disclose “transmitting, to the base station, hybrid automatic repeat request (HARQ) information for the DCI indicating the BWP switching for the SCell,  wherein the DCI is DCI format 1_1 and does not schedule downlink data reception”.
However, in the same field of endeavor, NPL1 discloses receiving, from the base station, downlink control information (DCI) including a bitmap associated with a BWP activation of the Scell (Sec. 2.2.1: The actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI signaling on the PCell (referred to as Alt-1, or explicit signaling)…; Sec. 2.3.1: For signaling SCell activation with the new DCI interpretation, the SCell control bitmap can be similar to the bitmap in legacy SCell activation MAC-CE;); and 
transmitting, to the base station, hybrid automatic repeat request (HARQ) information for the DCI indicating the BWP switching for the SCell,  wherein the DCI is DCI format 1_1 (Sec. 2.3: Additionally, UE is expected to send HARQ acknowledgement on the configured PUCCH resource (= scheduling information including uplink grant for PUCCH) associated with the DCI (e.g. Format 1-0 and/or Format 1-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee as applied to claim 1, based on the above teaching from NPL1 and the further teaching from Lee, to derive “transmitting, to the base station, hybrid automatic repeat request (HARQ) information for the DCI indicating the BWP switching for the SCell,  wherein the DCI is DCI format 1_1 and does not schedule downlink data reception”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to provide HARQ feedback when DCI includes an uplink grant.

Claim 8 is rejected following the same rationale as set forth in the rejection of claim 2. Claim 8 recites corresponding features to those in claim 2, from the perspective of a method for a base station.

Claim 12 is rejected on the same grounds set forth in the rejection of claim 2. Claim 12 recites similar features as in claim 2, from the perspective of an apparatus for a terminal. Lee further discloses an apparatus for a terminal in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claim 18 is rejected on the same grounds set forth in the rejection of claim 8. Claim 18 recites similar features as in claim 8, from the perspective of an apparatus for a base station. Lee further discloses an apparatus for a base station in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).

Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of He et al. (US 20190254110 A1; hereinafter “He”).

Regarding claim 3, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses receiving a DCI that indicates a BWP to be activated but does not include an uplink grant and/or a downlink assignment ([0107] The base station 105-b may transmit DCI 530 to the UE 115-b. As discussed above, in some cases the DCI 530 may indicate that the one or more BWPs are to be activated, and does not include a grant (= scheduling information) for the one or more BWPs.).
But Lee does not disclose “wherein the DCI indicating the BWP switching for the SCell is one of. DCI format 0_1 including an uplink grant, DCI format 1_1 including a downlink assignment, or DCI format that is different from the DCI format 0_1 and the DCI format 1_1 and does not include an uplink grant and a downlink assignment.”
However, in the same field of endeavor, He discloses wherein the DCI indicating the BWP switching for the SCell is one of. DCI format 0_1 including an uplink grant, or DCI format 1_1 including a downlink assignment ([0135] If a BWP indicator field is configured to be included in DCI format 1_1, the BWP indicator field value indicates the active DL BWP, from a configured DL BWP set, for receptions by the UE. If a BWP indicator field is configured to be included in DCI format 0_1, the BWP indicator field value indicates the active UL BWP, from the configured UL BWP set, for transmissions from the UE; [0088] a DCI format scheduling a PDSCH reception by a UE is referred to as a DL DCI format and a DCI format scheduling a PUSCH transmission from a UE is referred to as an UL DCI format.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (DCI format 0_1 including an uplink grant, or DCI format 1_1 including a downlink assignment) which anticipates the genus (MPEP 2131.02).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee as applied to claim 1, based on the above teaching from He and the further teaching from Lee, to derive “wherein the DCI indicating the BWP switching for the SCell is one of. DCI format 0_1 including an uplink grant, DCI format 1_1 including a downlink assignment, or DCI format that is different from the DCI format 0_1 and the DCI format 1_1 and does not include an uplink grant and a downlink assignment”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to utilize various DCI formats for indicating activation of a BWP while minimizing signaling overhead.

Claim 9 is rejected following the same rationale as set forth in the rejection of claim 3. Claim 9 recites corresponding features to those in claim 3, from the perspective of a method for a base station.

Claim 13 is rejected on the same grounds set forth in the rejection of claim 3. Claim 13 recites similar features as in claim 3, from the perspective of an apparatus for a terminal. Lee further discloses an apparatus for a terminal in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claim 19 is rejected on the same grounds set forth in the rejection of claim 9. Claim 19 recites similar features as in claim 9, from the perspective of an apparatus for a base station. Lee further discloses an apparatus for a base station in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the citations being used in the current rejection.

Regarding claim 1, the applicant argues (remarks, pp. 20-21) that “Lee and R1-1907306, taken alone or in combination, do not disclose: “Configuring, through RRC signaling, a first active BWP activated by being switched from a dormant BWP (an "RRC message including ... third information on a first active BWP among the one or more downlink BWPs, wherein the first active BWP is to be activated by a BWP switching.from the dormant BWP"; or “Starting or restarting a BWP inactivity timer based on a result of BWP switching and whether a default downlink BWP was configured ("in case that the default downlink BWP is not configured for the SCell and the switched downlink BWP is not the initial downlink BWP and the dormant BWP, starting or restarting the BWP inactivity timer associated with the switched downlink BWP". Neither reference discloses starting/restarting a BWP inactivity timer based on a result of performing BWP switching by considering a dormant BWP.”
The examiner respectfully disagrees. Lee paragraphs [0042], [0078], and [0089] disclose that the table of BWPs, configured via RRC signaling, contains first information (initial BWP), second information (dormant BWP), and third information (first active BWP) because all activated and deactivated BWPs are included in the table. Furthermore, switching from a dormant BWP to a non-zero BWP is indicated when the default BWP is a dormant BWP, as described in this office action.
The same reasoning applies to claims 7, 11, and 17 mutatis mutandis. Claims 1, 7, 11, and 17 are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hong (WO 2019182287 A1) – cc Scell being other than a special cell (SpCell).
Ericsson (3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; R1-1907333) – Periodic CSI reporting on RRC configured activated Scells.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471